After the evidence was all in, and without having been requested to do so in writing by one of the parties, the court instructed the jury orally: "Gentlemen, if you believe the evidence in this case beyond a reasonable doubt, you will find the defendant guilty and you will assess a fine against him between the limits of fifty and five hundred dollars." This was a charge upon the effect of the evidence, and may not be given unless required to do so by one of the parties. Michie's Code 1928, § 9507, and authorities there cited.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.